Title: Francis Coffyn to the Commissioners, 13 April 1778
From: Coffyn, Francis
To: First Joint Commission at Paris,Adams, John


     
      Hond. Gentlemen
      Dunkirk 13th. April 1778
     
     Craving your referrence to the letter I had the honnor of writing to you yesterday, I take the liberty to inclose a Copy of an other of same date which I address’d to Mr. Silas Dean, as I have this day learn’d from M. Nesbitt that said Gentleman has left Paris; I humbly beg you would be pleased to give me your Sentiments on the contents, and confirm the orders which Mr. Dean has formerly given me in your name, to provide for the american prisonners and Seamen which may in future arrive here, and likewise mention wether I may continue to value on Mr. Grand the money I have allready disburs’d and may advance hereafter. Interim give me leave to congratulate your Hble. Colleague Mr. Adams on his Safe arrival in France, hopeing that he will be pleased to favour me with the Same confidence you have honnor’d me with, which I shall ever Strive to merit by the respectfull Sentiments with which I have the honnor to remain Hond. Gentlemen Your most obedt. and most devoted Humble Servant
     
      Frans. Coffyn
     
    